Citation Nr: 1429076	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  05-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 25, 1999 to March 21, 2000.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU), from October 25, 1999 to March 21, 2000.


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter. Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This case came before the Board of Veterans' Appeals  (Board) on appeal from a November 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

During the pendency of the appeal, in a December 2000 rating decision, the RO assigned an increased evaluation of 30 percent for the Veteran's PTSD.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in March 2008 and the Veteran's claim for entitlement to an effective date prior to March 22, 2000 for a total evaluation for PTSD was denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court endorsed a Joint Motion for Remand (JMR) and remanded the matter for further proceedings.  In a July 2010 decision the Board again denied entitlement to an effective date prior to March 22, 2000 for a total evaluation for PTSD.  The Veteran appealed this decision to the Court and in May 2011, the Court again endorsed a JMR and remanded this matter for further adjudication.

In January 2012, the Board denied an evaluation in excess of 30 percent for PTSD for the period from October 25, 1999 to March 21, 2000.  In a December 2013 memorandum decision, the Court vacated the Board's decision and remanded the matter for readjudication.  Therein, the Court also determined that the Board erred in failing to discuss entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), as the Veteran had submitted a claim seeking a higher disability evaluation and cogent evidence of unemployability.  See Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  As such, this issue is also in appellate status and is appropriately listed above.


FINDINGS OF FACT

1.  For the period from October 25, 1999 to March 21, 2000, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to due to persistent re-experiencing of the original trauma, sleep disturbance, irritability, difficulty concentrating, hypervigilance, avoidance, diminished interest in significant activities, feelings of detachment, and suicidal and homicidal ideation.

2.  During the period from October 25, 1999 to March 21, 2000, a 70 percent rating for PTSD is warranted.

3.  For the purposes of 38 C.F.R. § 4.16(a), during the period from October 25, 1999 to March 21, 2000, the Veteran had a combined disability rating of 70 percent.

4.  During the period from October 25, 1999 to March 21, 2000, the Veteran was rendered unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD were met from October 25, 1999 to March 21, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  During the period from October 25, 1999 to March 21, 2000, the criteria for entitlement to TDIU were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2001.  This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice regarding effective dates and disability ratings prior to the adjudication of the claim in the December 2000 rating decision, the Board finds that providing him with notice in the July 2001 letter followed by a readjudication of the claim in the April 2005 statement of the case and the October 2005 supplemental statement of the case, as well as the March 2008 and July 2010 Board decisions and the August 2009 and April 2011 JMRs 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.   Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id. 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 
The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in March 2000 for his PTSD claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran originally filed a claim of entitlement to an increased rating for PTSD in October 1999.  As noted above, in a November 1999 rating decision, the Veteran's claim was denied.  Following submission of additional evidence, a December 2000 rating decision evaluated the Veteran's PTSD as 30 percent disabling from October 25, 1999 to March 21, 2000.  In the April 2011 JMR the parties agreed that the December 2000 rating decision was issued in response to the October 1999 claim and evidence submitted by the Veteran following the December 2000 rating decision should be considered new and material.  Furthermore, the parties agreed that the Board should consider all evidence received since the October 1999 claim in determining whether an evaluation in excess of 30 percent was warranted. 

On VA examination in September 1998, the Veteran reported that he was employed by General Motors until 1993, when he was disabled due to a back injury.

A September 1999 group therapy note indicates that the Veteran attended the session for the first time in several months.  He was attentive and engaged.  A subsequent September 1999 group therapy note indicates that the Veteran provided pertinent feedback and appeared to be engaged in the therapeutic process.

An October 1999 group therapy record indicates that the Veteran had increased input to the group and contributed meaningful information to the discussion.  The provider noted that the Veteran shared personal issues readily and appeared more comfortable with his peers.  Subsequently in October 1999, the Veteran expressed that his resumption in attending group therapy had been beneficial.  

A November 1999 group therapy note indicates that the Veteran attended to the discussion and contributed brief, meaningful input.  

A December 1999 group therapy note indicates that the Veteran reported his use of different strategies to minimize anger outbursts at home.  Subsequently in December 1999, the Veteran was noted to be alert and oriented in three spheres, with no indication of suicidal or homicidal ideation.  He stated that he had a new determination to seek help and pursue his benefits rather than to entirely disengage from the system as he had in the past.  Subsequently that month, the Veteran was noted to present as alert and oriented, with no sign of suicidal or homicidal ideation.  

A January 2000 group therapy record indicates that the Veteran presented as alert and oriented, with no sign of suicidal or homicidal ideation.  Subsequently that month, the Veteran reported to the group therapy facilitator that he was completing an application for a long term treatment program.  He reported that he was better able to monitor his thoughts, feelings, and actions and to allow time for constructive responses instead of resorting to alcohol and drugs to numb his emotions.  He was noted to be more comfortable in a group setting and disclosed appropriately.  Later that month, he presented as alert and oriented, with no sign of suicidal or homicidal ideation.  He expressed his appreciation for the group and his generally improved comfort level now that he was participating.  

In January 2000 the Veteran was seen for a detailed assessment by a VA social worker.  He indicated that his longest employment was with General Motors, and that he was injured on the job and had not worked since.  He reported sporadic suicidal and homicidal ideation, but no suicide attempts.  He reported a history of substance abuse, and that he had been in recovery for two years.  He endorsed persistent re-experiencing of traumatic events, with symptoms in varying degrees.  He also endorsed avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, restricted affect, and sense of foreshortened future.  The examiner noted that those symptoms had resulted in poor family, marital, social, and employment relationships with concomitant loss of purpose and engagement in the life process.  The Veteran indicated that he experienced sleep disturbance, irritability, difficulty concentrating, hyper vigilance, and exaggerated startle reflex. He reported he had numerous jobs of short durations, but his longest employment ended in 1993 and he had not worked since. 

A January 2000 group therapy note indicates that the Veteran looked forward to attending inpatient PTSD treatment and making headway with knowledge and self-control of symptoms.  

A February 2000 group therapy record indicates that the Veteran relayed information in a confident, assertive manner and appeared energized.  The provider noted that the Veteran had lived up to his values and had used coping skills to manage crisis situations in his life.  Subsequently in February 2000, the Veteran was noted to give and receive appropriate feedback to the group discussion.  He noted that he felt better about himself since ceasing his use of substances, which only prolonged recognition and delayed treatment of his PTSD.  Later than month, the Veteran presented as alert and oriented in three spheres, with no indication of suicidal or homicidal ideation.  He shared that he had a date for admission to an inpatient program in March 2000.  He was supportive of the process and provided substantial feedback.  

On VA examination in March 2000, the Veteran's history was reviewed.  He reported that three times a week, he would be overcome with arousal via a memory or emerging dream experience about combat.  He also indicated that six times per month he would awake from an ongoing sleep state with a sense of dread and sweating.  He noted that he lost his temper with his sister and other female family members at least twice per week, and he once called the police for assistance rather than taking action personally.  Mental status examination revealed that he Veteran was oriented, well groomed, and talkative.  Short term memory was poor, as was testing on oral arithmetic tasks.  His thought process lacked coherence, the examiner noting that the Veteran jumped from topic to topic in an overly talkative and mildly agitated manner.  He was unable to think at an abstract level on verbal reasoning items.  Thought content was overly preoccupied with earlier failed efforts in examination situations.  He was also preoccupied with the attitudes of female family members and guilt over killing people.  Insight and judgment were noted to be largely retained.  The Veteran's mood was slightly dysphoric, and he appeared irritable with congruent affect.  The impression was chronic PTSD.  The examiner assigned a GAF score of 50, and indicated that the Veteran was competent.  

On intake interview for his inpatient program, the provider noted that the Veteran had been medically disabled from assembly line work at General Motors since 1993, due to a back injury.
 
A February 2003 letter from a VA clinical psychologist indicates that the Veteran had been in treatment for PTSD since 1994, and at the psychologist's facility since 2002.  He noted that the Veteran attended his PTSD support group each week.  He indicated that the Veteran had developed better coping skills, but continued to struggle with his PTSD symptoms, including isolation and estrangement, intrusive memories, nightmares, sleep problems, irritability, avoidance, psychological and physiological distress in response to reminders, exaggerated startle response and hyper alertness.  He opined that due to the severity of the Veteran's symptoms, he was incapable of working.

In April 2004, the same VA clinical psychologist indicated that the Veteran had not been gainfully employed since April 1993.  He opined that the severity of the Veteran's PTSD had made employment impossible for him since April 1993.

Evaluation of PTSD

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted for the period from October 25, 1999 to March 2000.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include sleep disturbance, intrusive thoughts, diminished interest, avoidance, feelings of detachment or estrangement, irritability and anger, difficulty concentrating, impaired short-term memory, hyper vigilance, and suicidal and homicidal ideation.  In March 2000, the Veteran's thought process was noted to lack coherence, and he was mildly agitated.  He was unable to think at an abstract level on verbal reasoning items; however, insight and judgment were largely retained, and the Veteran was noted to be competent.  During the March 2000 examination, the Veteran reported sporadic suicidal and homicidal ideation.  Notably, group therapy notes for the period in question specify that there was no evidence of such ideation; however, it is unclear whether the provider's statement was made as the result of direct inquiry, or was based on his observations only.  

In essence, the evidence reflects symptoms during the period in question that, while intermittent, are present, and best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas due to his PTSD symptoms.  In January 2000, a VA social worker noted that the Veteran endorsed avoidance, markedly diminished interest in significant activities, feelings of detachment or estrangement, restricted affect, and sense of foreshortened future.  This provider noted that the Veteran's symptoms had resulted in poor family, marital, social, and employment relationships with concomitant loss of purpose and engagement in the life process.  At that time, the Veteran also related that he had held numerous jobs of short duration, which could be indicative of a difficulty adapting to stressful circumstances in a work setting.  

The Board has also determined that an evaluation in excess of 70 percent is not warranted for any portion of the appellate period.  While the Board accepts that the Veteran's PTSD has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance or hygiene; an inability to establish and maintain effective relationships; or other symptoms on a par with the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, and while he has endorsed homicidal and suicidal ideation, he has denied any plan with respect to those thoughts; therefore, it cannot be said to be persistent as contemplated by the total rating.  There is nothing in the record that supports a finding that the Veteran has symptoms whose severity cause total occupational and social impairment.  There is no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of self-harm or harming others, or inability to maintain minimal personal hygiene.  Rather, his symptoms as described above more closely approximate the level of severity contemplated by the 70 percent rating category.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support an evaluation in excess of 70 percent for PTSD.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the Veteran's symptoms include persistent re-experiencing of the original trauma, sleep disturbance, irritability, difficulty concentrating, hypervigilance, avoidance, diminished interest in significant activities, feelings of detachment, and suicidal and homicidal ideation.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 70 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  For example, the persistent re-experiencing of the trauma is on par with the near-continuous panic or depression that affects his daily independent living, in terms of its frequency and severity.  There is nothing of record to suggest, however, that it is more on par with hallucinating the events and believing them to be actually happening.  Hypervigilance is on par with suspiciousness and impaired judgment, which are in the rating criteria.  The Veteran's detachment falls within the scope of disturbances of motivation and mood.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2013).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

It is clear that the Veteran need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

In this case, the Board finds that the schedular criteria for a TDIU have been met for the period from October 25, 1999 to March 21, 2000.  As discussed above, the Veteran's PTSD warrants a 70 percent rating for the period considered.   The question, therefore, becomes whether he was unable to secure or follow substantially gainful employment during that period.  The Board finds that he was unable to do so.

The Board acknowledges that there are group therapy reports in the record indicating less severe PTSD symptoms.  However, the January 2000 report by a VA social worker and the March 2000 VA examination report indicate deficiencies in most areas.  The VA social worker concluded that the Veteran's symptoms had resulted in poor family, marital, social, and employment relationships with concomitant loss of purpose and engagement in the life process.  Because the observations of the VA social worker and examiner are based on detailed assessments of the Veteran's functioning, the Board places significant probative weight on these statements.  Given the extent of his symptoms, as well as the fact that he frequently changed jobs prior to his sustained unemployment, the Board finds that during this period, his disability rendered him unable to follow a substantially gainful employment.

As such, the Board finds that entitlement to a TDIU is warranted for the period from October 25, 1999 to March 21, 2000.

ORDER

Entitlement to an evaluation of 70 percent for PTSD, for the period from October 25, 1999 to March 21, 2000 is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to a TDIU for the period from October 25, 1999 to March 21, 2000 is granted, subject to the regulations controlling the payment of monetary benefits.


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


